Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00924-CR

                                        Rudy DELGADO, Sr.,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                   Trial Court No. 12-07-0141-CRA
                             Honorable Russell Wilson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Irene Rios, Justice

Delivered and Filed: December 19, 2018

DISMISSED FOR LACK OF JURISDICTION

           Pursuant to a plea bargain agreement, appellant pleaded guilty to two counts of aggravated

sexual assault on February 25, 2015. The trial court deferred adjudication of appellant’s guilt and

placed him on community supervision for ten years. On August 1, 2016, the State filed two

motions, requesting the trial court enter an adjudication of guilt for each count and revoke

appellant’s community supervision. The trial court granted the State’s motions and sentenced

appellant to two sixty-year terms of imprisonment to be served concurrently. The trial court

imposed sentence in the underlying cause on May 3, 2017.
                                                                                       04-18-00924-CR


       Appellant did not file a motion for new trial. Therefore, appellant’s notice of appeal was

due to be filed June 2, 2017. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the

notice of appeal was due on June 17, 2017. TEX. R. APP. P. 26.3. Appellant did not file his notice

of appeal until October 24, 2018, approximately sixteen months after its due date.

       Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (holding

that if appeal is not timely perfected, court of appeals does not obtain jurisdiction to address merits

of appeal, and court may take no action other than to dismiss appeal; court may not suspend rules

to alter time for perfecting appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);

see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that

writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs

out-of-time appeals from felony convictions).

       Accordingly, we dismiss this appeal for lack of jurisdiction.

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-